IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                               January 21, 2009
                               No. 08-50453
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

EDGAR CASTILLO-SALAZAR

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:07-CR-3254-ALL


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Edgar Castillo-Salazar was convicted of one charge of importing marijuana
into the United States and one charge of possessing marijuana with intent to
distribute. The district court sentenced him to serve 18 months in prison.
Castillo-Salazar now appeals his sentence. He argues that the district court
erred by rejecting his argument that he was a minor participant in the offense
of conviction and by denying him a reduction to his offense level for his
participation in the offense. He contends that he should have received the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 08-50453

disputed adjustment because he was a mere courier and because he was less
culpable than the man who recruited him. He also argues that the reasons given
by the district court for denying the requested adjustment were improper.
      When reviewing a sentence, we typically consider whether the district
court committed a significant procedural error at sentencing and whether the
sentence imposed is substantively reasonable. See Gall v. United States, 128
S. Ct. 586, 594 (2007); see also United States v. Cisneros-Guiterrez, 517 F.3d 751,
764 (5th Cir. 2008). The district court’s interpretation and application of the
Guidelines are reviewed de novo, and its findings of fact are reviewed for clear
error. See Cisneros-Guiterrez, 517 F.3d at 764.
      Castillo-Salazar has not shown that the district court clearly erred by
imposing the disputed adjustment. See United States v. Villanueva, 408 F.3d
193, 203 (5th Cir. 2005).      Castillo-Salazar was not entitled to the minor
participant adjustment simply because his role in the offense was limited to
transporting drugs. See United States v. Edwards, 65 F.3d 430, 434 (5th Cir.
1995); United States v. Pofahl, 990 F.2d 1456, 1485 (5th Cir. 1993). Rather, such
a role is “an indispensable part” of drug related offenses. See United States v.
Buenrostro, 868 F.2d 135, 138 (5th Cir. 1989). The district court’s determination
concerning Castillo-Salazar’s role in the offense is plausible in light of the entire
record and thus is not clearly erroneous. See Villanueva, 408 F.3d at 203.
Castillo-Salazar’s arguments to the contrary are unavailing.
      Castillo-Salazar’s argument that the district court gave improper reasons
for denying the requested adjustment likewise lacks merit. The reasons given
by the district court for denying the adjustment pertain to the nature and
circumstances of the offense as well as Castillo-Salazar’s own history and
characteristics. These reasons thus provide a proper foundation for the district
court’s sentencing decision. See United States v. Mares, 402 F.3d 511, 518-19
(5th Cir. 2005); 18 U.S.C. § 3553(a).



                                         2
                               No. 08-50453

     Castillo-Salazar has shown no error in connection with his sentence.
Consequently, the judgment of the district court is AFFIRMED.




                                    3